Title: To Thomas Jefferson from William Waller Hening, 17 May 1808
From: Hening, William Waller
To: Jefferson, Thomas


                  
                     Sir,
                     Richmond 17th. May 1808
                  
                  Perceiving from the public prints, that you have lately left the seat of Government on a short visit to Monticello, I am desirous of arranging with you, while there, the materials for the edition of the Statutes at Large which I am about to publish.—I shall take the stage next week, for Albemarle, in order to confer with you on the subject; and should you contemplate an absence from Monticello before that time, it would confer a favour on me to inform me of your determination—My public and professional engagements are such, that I have not a moment to spare from this place.
                  I am respectfy. yrs
                  
                     Wm: W: Hening
                     
                  
               